UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended August 26, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 001-08308 Luby’s, Inc. (Exact name of registrant as specified in its charter) Delaware 74-1335253 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 13111 Northwest Freeway, Suite 600 Houston, Texas 77040 (Address of principal executive offices, including zip code) (713) 329-6800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on which registered Common Stock ($0.32 par value per share) New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☐
